Citation Nr: 0410612	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-20 837	)	DATE
	)
	)


THE ISSUE

Whether a November 26, 2002 decision of the Board of Veterans' 
Appeals, which granted an earlier effective date of May 10, 1993 
for the award of service connection for left ear hearing loss, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to July 1957.  
This matter comes before the Board of Veterans' Appeals (Board) on 
motion by the veteran alleging CUE in a November 26, 2002 Board 
decision.  The November 2002 Board decision granted an earlier 
effective date of May 10, 1993 for an award of service connection 
for left ear hearing loss (the previously assigned effective date 
had been July 7, 1997).  By alleging CUE in the November 2002 
Board decision, the veteran seeks to obtain an even earlier 
effective date for service connection for left ear hearing loss.


FINDINGS OF FACT

The Board's November 26, 2002 decision, which granted an earlier 
effective date of May 10, 1993 for an award of service connection 
for left ear hearing loss, was reasonably supported by evidence 
then of record and by prevailing legal authority, and the Board's 
decision was not undebatably erroneous.


CONCLUSION OF LAW

The November 26, 2002 Board decision, which granted an earlier 
effective date of May 10, 1993 for an award of service connection 
for left ear hearing loss, was not based on CUE.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Subject Matter for CUE Motion

The veteran (moving party) has filed a CUE motion for revision or 
reversal of a November 26, 2002 Board decision, which granted an 
earlier effective date of May 10, 1993 for the award of service 
connection for left ear hearing loss.  He seeks to have his award 
of service connection for left ear hearing loss established 
effective to the date of his separation from service in 1957.  He 
has voiced numerous arguments in support of his contentions many 
of which involve Regional Office (RO) actions which are not the 
subject matter of this motion before the Board.  

The veteran's primary argument involves his belief that the 
evidence of record before the Board in November 2002 established 
his factual entitlement to service connection in 1957.  In so 
arguing, he refers to clinic findings contained in his service 
medical records, particularly records pertaining to his in-service 
treatment at 97th General Hospital, Frankfurt, Germany in 1956 and 
an audiogram conducted in May 1957, and medical opinion supportive 
of his claim.  He next argues that he was entitled to service 
connection for left ear hearing loss on a presumptive basis by 
referring to a December 1957 VA audiology examination which he 
claims demonstrated the existence of left ear hearing loss to a 
compensable degree within one year from his separation from 
service.  He claims that the RO failed to adjudicate a reasonably 
raised claim for service connection for left ear hearing loss in 
1957.  He denies receiving notice of the RO's January 1992 
decision which first denied a claim for service connection for 
left ear hearing loss on the merits and, as such, argues that the 
decision never became final.  He also contends that the RO made 
factual and legal errors in its January 1992 decision.  His 
representative has argued that the veteran submitted service 
medical records not previously considered which, by regulation, 
allows for a retroactive award to the time of separation.  
Finally, the veteran argues that he should be paid interest on all 
retroactive benefits.

At the outset, the Board will first clearly delineate the proper 
subject matter of this motion to avoid confusion on the part of 
the veteran.  The Board has original jurisdiction on allegations 
involving CUE in its November 2002 decision for failing to grant 
an effective date earlier than May 10, 1993 for the award of 
service connection for left ear hearing loss.  38 U.S.C.A. § 7111.  
This involves the Board's application of the facts and law 
pertaining to the effective date issue before it in November 2002.  
Essentially, this involves the Board's determinations that the 
RO's January 1992 decision denial of his claim on the merits 
became final, that any potentially filed claim prior to this time 
had no legal effect, and that the effective date of award was 
based upon a written document to reopen received on May 10, 1993.  
These conclusions are subject to review on the basis of CUE.  

The Board, however, does not have original jurisdiction to review 
issues pertaining to whether the RO committed CUE in its decisions 
or actions prior to the assigned effective date of award absent an 
appeal of an adverse RO CUE decision on the issue.  38 U.S.C.A. § 
5109A.  In fact, the Board referred to the RO in November 2002 the 
veteran's claims that the RO committed CUE in failing to 
adjudicate a claim for service connection for left ear hearing 
loss following his separation from service, and in denying service 
connection for left ear hearing loss in a January 1992 RO 
decision.  These claims remain pending before the RO and are not 
the subject of the instant Board decision.

II.  Applicable Law and Regulations

The law provides that a decision by the Board is subject to 
revision on the grounds of CUE.  38 U.S.C.A. § 7111.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411.  A motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or errors 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been different 
but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to give 
due process, or any other general, non-specific allegations of 
error, are insufficient to satisfy the requirement of the pleading 
requirements, and must be dismissed without prejudice.  Id.  The 
Board has original jurisdiction to determine whether CUE exists in 
a prior final Board decision.  38 C.F.R. § 20.1400.

CUE is defined as a very specific and rare kind of error of fact 
or of law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  38 C.F.R. § 20.1403(a).  Or stated differently, a 
successful claim for CUE requires a showing that the error was 
"outcome determinative." Bustos v. West, 179 F.3d. 1378, 1381 
(Fed. Cir. 1999).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of situations 
that are not considered CUE which include: 1) changed diagnosis 
(new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision); 2) duty to assist (VA's failure 
to fulfill the duty to assist); 3) evaluation of evidence 
(disagreement as to how the facts were weighed or evaluated); and 
4) change in interpretation (CUE does not include the otherwise 
correct application of a statute or regulation where, subsequent 
to the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation).  38 C.F.R. § 
20.1403(d), (e).  This regulatory authority was promulgated with 
the intent to adopt the CUE standard as set forth by the Court in 
previous decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 
27536 (1998).  The Board may therefore rely on the prior 
precedential decisions of the Court as to what exactly constitutes 
a valid claim of CUE.

III.  Factual Summary

Briefly summarized, the St. Petersburg, Florida RO granted the 
veteran's claim for service connection for left ear hearing loss 
disability by means of an August 1998 decision.  At that time, the 
RO assigned an effective date of award as July 7, 1997.  The 
veteran subsequently appealed to the Board the issue of 
entitlement to an effective date earlier than July 7, 1997 for the 
award of service connection for left ear hearing loss.  On 
November 26, 2002, the Board granted an earlier effective date of 
award to May 10, 1993.  The veteran subsequently filed this motion 
alleging that the Board committed CUE by not assigning an 
effective date earlier than May 10, 1993 for the award of service 
connection for left ear hearing loss.

The documentation of file before the Board on November 26, 2002 
included the veteran's service medical records for his period of 
active service from July 1955 to July 1957.  His enlistment 
examination, dated June 1955, revealed 15/15 hearing to whispered 
voice bilaterally.  Hospitalization records from the U.S. Army 
Hospital (USAH) in Frankfurt, Germany, dated October 1956, 
revealed his treatment for a compound, comminuted fracture of the 
distal phalanx of the right finger.  There is no reference in 
these records of manifestation or diagnosis of left ear hearing 
loss.  There is also no documentation that he was given a profile 
restricting his exposure to noise.  His separation examination, 
dated April 1957, revealed 10/15 and 15/15 hearing to whispered 
voice in the right and left ears, respectively.  He was given a 
diagnosis of "partial deafness rt. ear."  An audiometric 
examination, entitled "ATLAS AUDIOGRAM - CHART" on "USAHF FORM # 
15-659, 25, MAR 57," demonstrated hearing acuity of 15 decibels or 
greater at the frequencies of 256, 512, 1024, 2048 and 4096 Hertz.  
At 8092 Hertz, the left ear hearing acuity was measured as 65 
decibels.  On the opposite side of this document, the top of the 
form indicates "USAHF FORM # 15-659 (cont'd) and the following 
notation was made below:

"Audio taken today shows loss of hearing in high frequency right > 
left.  However still within normal limits."

(emphasis original).  This document was dated "6 May 57."

Post-service, the veteran's initial VA audiology examination in 
December 1957, reflected complaint of "loss of hearing" "[o]nset 
1955 with injury to ears by shell concussion.  Rt ear Hard of 
hearing."  His speech recognition test was 100 percent for both 
ears, and his audiometric examination demonstrated puretone 
thresholds as follows:



Right




Left


500 
1000
2000
3000
4000
500
1000
2000
3000
4000
10
15
35

40
0
-5
0

55
10
10
35

40
5
-5
0

55

The examination report noted that he manifested a perceptive 
deafness in the right ear at high pitch frequencies.

In December 1957, the Newark, New Jersey, RO adjudicated issues of 
"[s]ervice connection for partial deafness right ear and injury of 
right index finger," both of which were granted.  At that time, 
the RO assigned a noncompensable rating for right ear hearing 
loss, and notified the veteran of this decision by letter dated 
December 16, 1957.

In pertinent part, the record next reflects that the veteran 
submitted a correspondence to the Newark, New Jersey RO on 
November 25, 1991 which stated as follows:

"I am also applying for assistance with my hearing problem which 
is service connected but was overlooked at the time of separation.  
And has since become a much more serious condition."

The RO construed this document as including an intent to raise a 
claim for service connection for left ear disability.  By letter 
dated December 1991, the veteran was notified by the RO that an 
examination was being scheduled in conjunction with his claim for 
benefits, and that he would be informed at a later date of the 
time and place of examination.  At that time, he was advised as 
follows:

"If you fail to report for this examination, your claim may be 
disallowed or you may receive a lower monetary benefit than might 
otherwise be payable."

Thereafter, the veteran was sent a letter from the East Orange, 
New Jersey VA Medical Center advising him that his examination had 
been scheduled for January 2, 1992 at 11:45 a.m.  At that time, 
the veteran was advised as follows:

It is imperative that you keep this appointment because it is an 
examination for rating purposes.  If you do not report on the 
above date, your request for examination will be returned to the 
Newark Regional Office without further action.  Also please bring 
all medical records pertinent to your condition.

If you have any questions concerning this appointment please 
contact us at ...

The veteran did not report for his scheduled VA examination but, 
on January 13, 1992, he returned the scheduling letter to the RO 
and indicated that he was unable to attend due to a work 
assignment in Warwick, Rhode Island.  At that time, he expressed 
his willingness to undergo VA audiology examination.

On January 28, 1992, the RO denied service connection for deafness 
of the left ear based upon the following analysis:

Service medical records at time of discharge show whispered voice 
15/15 for left ear.  VA examination in file dated 10/17/57 shows 
high frequency hearing loss in both ears ... Service Connection 
disallowed for deafness left ear as not shown in service nor to a 
compensable degree within one year following service.

In a letter dated on February 5, 1992, the RO notified the veteran 
as follows:

In reviewing your claim for increase in evaluation for deafness in 
the left ear, VA has determined that Service Connection is 
disallowed because it was not shown in service nor was it shown to 
a compensable degree within one year following service.

You failed to prosecute your claim for an increased evaluation for 
deafness of the right ear because you failed to report for your VA 
examination.

You have the right to appeal this decision.  The enclosed VA Form 
1-4107 explains both your procedural and appeal rights.

On March 25, 1992, the veteran submitted correspondence to the RO 
which stated as follows:

On November 4, 1991 I wrote you a letter requesting that my 
service related hearing deficiency be addressed.  Which since the 
time of my separation it has become much more pronounced.

On December 2, 1992 in connection with my work I transferred to 
Warwick, Rhode Island.  A few days later on Wednesday, 12/4/91 I 
called your office and informed of my change of address.  I was 
assured the new address would be put into your computer for future 
mailings.  On January 6, 1992, I received a letter which had been 
forwarded from my old address requesting I report for a physical 
examination on January 2, 1992.  Four days prior to my receipt of 
your correspondence, on January 7, 1992 I wrote a letter 
requesting my physical examination be rescheduled at the VA 
Hospital in Providence, Rhode Island again emphasizing the address 
change.  On February 5, 1992 I received a letter which again had 
been forwarded from my old address in New Jersey which stated.  "I 
failed to prosecute my claim for increased evaluation for deafness 
of the right ear by failing to report for my VA examination."  

I immediately contacted your office and spoke with a gentleman and 
explained the ongoing problem.

He requested that I write a letter explaining what had transpired 
and request my file be transferred to the VA office in Providence, 
Rhode Island.  The VA representative I spoke with in March 16, 
1992 assured me he had made the address change in your computer.  
Hopefully he has.

Please refer all future correspondence to .... Thank you for your 
cooperation in this matter.  Should any questions remain 
unanswered I can be reached at ....

(emphasis added).

The veteran reported for VA Audiology examination in June 1992 
which revealed left ear puretone thresholds of 10, 10, 45, 70, and 
90 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
speech recognition of 94 percent.  His right ear puretone 
thresholds were 45, 60, 70, 80, and 90 at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, with a speech recognition of 70 
percent.  In June 1992, the RO denied an increased rating for 
right ear hearing loss, and provided the veteran notice of this 
decision on July 20, 1992.

On January 19, 1993, the veteran submitted correspondence to the 
RO which read as follows:

This will acknowledge my intent to exercise all available options 
with regard to, denial of my claim for loss of hearing in my right 
ear to the extent of one hundred percent (100%).

This condition is due solely to the neglect, carelessness & 
flagrant disregard of the United States Government and there 
failure to protect my well being, and neglect in providing 
mandatory available equipment for the protection of my hearing, 
resulting in a total loss of hearing to my right ear.  There 
neglect was magnified by their failure to provide adequate medical 
treatment or examination.  Perhaps with malicious intent.

Please furnish instructions Veterans Appeals (38 CFR Part 19) 
compensation for attorney schedule, results of my more recent 
hearing examination of 6/1/92. VA Hosp.

It is my intention to ask for compensation Retroactive Commencing 
on my date of Separation.  In addition I believe Punitive damages 
can be established.

Thank you for your speedy response.

In March 1993, the RO sent the veteran a Statement of the Case 
regarding the issue of an increased rating for service connected 
right ear hearing loss.  In a VA Form 9 received by the RO on May 
10, 1993, the veteran included argument that he manifested a left 
ear hearing loss which began in service.  During his appearance 
before a Member of the Board on October 1, 1993, the veteran 
stated his intention with regard to his claim for service 
connection for left hearing loss as follows:

Q ... As we discussed earlier you're not currently service 
connected for your left ear hearing loss.  Is it your intent at 
this time to raise that issue again as to whether new and material 
evidence has been received to reopen the claim since there has not 
been a timely appeal from the prior denial.  Is it your intention 
to raise that issue at this time?
A.  Well, when I was separated from the service, I could hear in 
my left ear, I couldn't hear in my right ear.  As far as the 
impairment or the extent of it, ya know, I wasn't too much aware 
of it at the time, ya know, how much I could hear.  In other words 
I could hear people, I could talk to people when I was 22 years 
old.  It wasn't creating a big problem for me.  I was an 
automobile mechanic, ya know, pretty much at that time.
Q.  What I'm asking you is do you want to raise that issue?  Let 
me also explain to you that if you do raise an additional issue at 
this time other than the one that we're talking about, the 
increased rating for the right ear, the Board will have to make a 
determination as to whether or not it has jurisdiction to decide 
that issue because the Board's jurisdiction is limited to appeals 
from determinations of the regional office.  So if the regional 
office has not had an opportunity to consider that claim and 
adjudicate it then we may determine we don't' have jurisdiction.  
That could mean that your case could be returned to the regional 
office for consideration of an additional issue if the Board so 
determines.  I will not make any decisions today in that regard.  
I will, however, receive testimony if you wanted to raise that 
issue again.  If you want to limit your testimony only to the 
issue that's certified for appellate jurisdiction which is the 
increased rating for the right ear we can just proceed only with 
the right ear.
A.  Okay, I think that's my sole interest, my right ear.  The 
left, the only reason I mentioned the left ear is if they're gonna 
make a comparison on a hearing test that I don't understand the 
hearing test too much, ya know what I mean, but if they're gonna 
make a comparison with an ear and they say well that ear is 
already damaged.  Well if they're saying the ear is already 
damaged it got damaged in the service because when I went in the 
service I had two good ears.
Q.  Okay, when the Board considers the rating that's warranted for 
your hearing loss, it does make a difference whether or not you 
have service-connected bilateral hearing impairment or unilateral, 
one ear hearing impairment so that issue as to your service 
connection for the left ear would be inextricably intertwined to 
our consideration.  We would have to defer consideration of your 
increased rating for the right ear if you wanted to raise the left 
ear.  If you want to raise it I mean there is no problem, I want 
you to understand there's no penalty if there is just a potential 
for a delay and if you are able to accept that then you can have 
it reopened again, or excuse me, attempted to have it reopened 
again.  Again I don't want to sway you one way or the other, but I 
want to advise you of your rights.
A.  I appreciate it.
Q.  Because if you don't raise the left ear at this time as an 
additional claim then we will consider only the right ear and 
decide whether additional benefits are warranted just for that 
hearing impairment.
A.  Well, let's leave it at that.  I think that that's - -
Q.  And again at anytime in the future if you ever decide you want 
to petition to reopen that claim for the left ear you may.  Your 
decision today doesn't preclude any future action in that regard.
A.  You understand my point, right.  I don't want to prolong, ya 
know, but you understand my point, in other words if I'm saying 
that I'm gonna base your hearing in the ear you say was damaged in 
the service then you're gonna say well your basin' that on the 100 
percent ear on the other side.  If you follow me like I seem to 
think that's what these things mean then I didn't have a 100 
percent ear on that side neither so you're not basin' it, there's 
nothin' to rate, ya know.
Q.  Well we note your contentions in that regard but again for the 
record we have noted that you testified that you are able to hear 
in your left ear so you're not totally deaf in your left ear.
A.  No, not totally deaf, no.

In a correspondence received October 1993, the veteran referred to 
left ear hearing loss being demonstrated as far back as 1956.  In 
a VA Form 21-4138 filing received in August 1997, he formally 
requested to reopen his claim for service connection for left ear 
hearing loss.  

In October 1997, the RO received from Dr. McCormick of the West 
Palm VA Medical Center duplicate records of the veteran's in-
service and post-service medical records.  Included among the 
records were two audiogram charts.  A partly illegible photocopy 
of the "ATLAS AUDIOGRAM - CHART" indicated, at the mid-bottom 
portion of the chart, that this was a "USAHF FORM _ 15__ 25 Mar 
57, and the results exactly match those the May 6, 1957 audiogram 
contained in the service medical records.  However, an annotation 
by "MCC" on the bottom of the page indicated as follows:  
"Audiogram from Frankfurt AH'56 showing bilateral S/N hearing 
loss."  Another audiogram chart was marked as "VARO NEWARK 1957," 
and those results exactly matched those contained in the veteran's 
December 1957 VA audiology report.

VA audiology examination in December 1997 included a diagnosis of 
asymmetric sensorineural hearing loss consistent with military 
noise exposure.  In a rating dated April 1998, the RO declined to 
reopen a claim for service connection for left ear hearing loss, 
and the veteran appealed the RO's determination.

In a document received in May 1998, the veteran included the 
following argument in support of his claim:

ON OCYOBER [sic] 27. 1997 DR. GLEN P McCORMICK, P.H.D./ AUDIOLOGY, 
SUBMITTED A LETTER (REPORT) TO YOU, IN SUPPORT OF MY CLAIM, WHICH 
YOU IN TURN, CHOOSE TO TOTALLY IGNORE.YOU HAVE ALSO FAILED TO 
ADDRESS, IN THEIR ENTIRETY, THE RESULTS OF TWO AUDIOLOGY 
EXAMINATIONS, WHICH HAVE BEEN PRESENT,AND AVAILABLE TO YOU,IN MY 
FILE FOR THE PAST FORTY YEARS.ONE WAS PERFORMED @ THE U.S. 
MILITARY INSTALLATION, (GENERAL HOSPITAL) IN 
FRANKFURT,GERMANY,UNDER THE SUPERVISION OF COLONEL TAYLOR,DR. AND 
SURGEON/AUDIOLOGIST,IN THE YEAR OF 1956.ALSO A COINCIDENTAL 
OVERSITE,ON YOUR PART,A SECOND AUDIOLOGY EXAMINATION, CONDUCTED @ 
FORT DIX,N.J. @ THE MEDICAL HOSPITAL,BY A DOCTOR OF AUDIOLOGY,@ 
THE TIME OF MY SEPERATION,FROM ACTIVE DUTY,ONE YEAR LATER,1957.  
BOTH OF WHICH, VERIFY THE PRESENCE,OF A SERIOUS, BILATERAL,HEARING 
LOSS.

In a decision dated August 1998, the RO granted service connection 
for left ear hearing loss, and assigned an effective date of award 
as July 7, 1997.  The veteran appealed the RO's determination 
regarding the effective date.

Thereafter, correspondence received from the veteran include many 
arguments in support of his claim for an earlier effective date of 
award which have been detailed in the "Subject Matter of Motion" 
section above.  He repeatedly referred to the results of an 
audiology examination conducted at "GENERAL HOSPITAL, FRANKFURT, 
GERMANY" in "1956."  In a VA Form 9 filing received in June 1999, 
he resubmitted duplicate copies of his in-service and post-service 
medical records which he claimed supported his claim for an 
earlier effective date of award.  These records do not include an 
audiology examination conducted at the General Hospital at 
Frankfurt, Germany, in 1956.

In September 2002, the veteran testified at a Board hearing in 
support of his claim for an effective date earlier than July 7, 
1997 for the award of service connection for left ear hearing 
loss.  He testified that, while being treated for a right hand 
injury at the 97th General Hospital in Frankfurt, Germany, he was 
noted to have hearing difficulties by medical personnel and 
underwent a hearing examination at that time.  He recalled that, 
after the hearing test, the examiner wrote a letter to his 
commander forbidding his presence at .90-millimeter exercises.  He 
recalled challenging the RO's initial 1957 decision which denied a 
compensable rating for right ear hearing loss.  Dr. McCormick 
testified to reviewing a pure tone audiogram from Hanna, 
Frankfurt, Germany which showed a bilateral sensorineural-type 
hearing loss which was worse in the right ear than the left.  At 
one point, he referred to this test being conducted in 1957.  He 
believed this audiogram established the presence of an 
asymmetrical hearing loss first manifested in service, but that 
the diagnosis was complicated by a later reference to right ear 
deafness on a subsequent examination.  It was the opinion of Dr. 
McCormick that the veteran's left ear hearing loss was causally 
related to his in-service noise exposure.

The Board's November 26, 2002 decision granted an earlier 
effective date of May 10, 1993 for the award of service connection 
for left ear hearing loss.  In brief, the Board held that an 
unappealed January 1992 RO decision, which had denied service 
connection for left ear hearing loss, was final, and that the 
correct effective date for the subsequent grant of service 
connection for left ear hearing loss was May 10, 1993, being the 
date the reopened claim was received by the RO.

IV.  Analysis

By CUE motion, the veteran asserts that the November 26, 2002 
Board decision, which granted an earlier effective date of May 10, 
1993 for an award of service connection for left ear hearing loss 
(the effective date previously assigned had been July 7, 1997), 
should be reversed or revised, so that he can get an even earlier 
effective date for service connection.

With regard to the present CUE motion, the Board notes that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2002 are inapplicable.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  

In viewing the contentions advanced by both the veteran and his 
representative, the Board finds that the veteran has essentially 
argued that the Board committed CUE in its November 26, 2002 
decision as follows: (1) the veteran disagrees with the Board's 
conclusion that the January 1992 decision became final; (2) the 
veteran argues that the Board erred in not awarding an effective 
date to the time of separation from service based upon the 
submission of newly discovered service medical record evidence; 
(3) the veteran argues the Board erred in not assigning a date of 
award effective to his separation from service based on the 
factual entitlement demonstrated by the record; (4) the veteran 
argues that the Board violated the duty to assist requirements by 
not obtaining service department records; and (5) the veteran 
argues that the Board did not award him interest for his 
retroactive benefits.



1.  Finality of January 1992 RO decision

The law extant at the time of the Board's November 26, 2002 
decision was extensively cited in the text of the decision as 
follows:  

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim . . . of 
compensation . . . shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulation, 38 C.F.R. § 
3.400, similarly states that the effective date "will be the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later."  When an application for disability compensation is 
received within one year of the date of the veteran's discharge or 
release from service, the effective date of such award shall be 
the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) 
(West 1991). 

However, a claim that has been denied either by the Board or stems 
from an untimely appealed RO rating decision becomes final and may 
only be reopened with the presentation of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).  Upon reopening, the former disposition of the claim may 
be reviewed, but the effective date for benefits awarded after the 
successful reopening of a previously final disallowance of a claim 
is the later of the date of receipt of the application to reopen 
or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.400(a) 3.400(o)(2), 3.400(q)(1)(ii) (2002).  See 
Melton v. West, 13 Vet. App. 442 (2000).  In essence, when a claim 
to reopen is successful and benefits are awarded upon 
readjudication, the effective date is date of claim to reopen.  
Flash v. Brown, 8 Vet. App. 332, 340 (1995).

There are two statutory exceptions to the finality rule.  First, a 
claimant may seek to establish that a decision never became final 
under 38 U.S.C.A. § 5108 and, second, a claimant may attack a 
final decision collaterally by establishing that the final 
decision is subject to revision based upon CUE pursuant to 
U.S.C.A. §§ 5109A (RO) and/or 7111 (Board).  See Cook v. Principi, 
258 F.3d 1311 (Fed. Cir. 2001).  Additionally, there may be an 
extremely narrow court created exception to the finality rule 
where VA breaches its duty to assist a claimant by failing to 
obtain SMR's.  Id.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

The Board finds that the summarization of law by the Board in 
November 2002 was accurate as to the law then in effect.  In fact, 
the law has remained unchanged to the current date with the 
exception that the Hayre exception to finality was later overruled 
by the Court of Appeals for the Federal Circuit.  See Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002), overruling Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (existence of a grave 
procedural error does not vitiate the finality of an RO decision)

The Board initially found that the RO first denied on the merits a 
claim for service connection for left ear hearing loss by rating 
decision dated January 28, 1992.  The Board next found that the 
veteran was notified of this decision by letter dated February 5, 
1992, and that the decision became final as the record did not 
include any written document which expressed the veteran's intent 
to dispute the RO's adverse determination within one-year from the 
date of mailing of notice.  In so doing, the Board cited to 38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1995); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.302 (a) (2002); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The Board erred to the 
extent that it cited the 2002 versions of 38 C.F.R. §§ 3.104(a) 
and 20.302(a), pertaining to the pleading and time limit 
requirements for initiating an appeal, rather than the versions in 
effect in 1992.  This error was harmless and not outcome 
determinative as the pleading and time limit requirements for 
initiating an appeal were the same in 1992 as in 2002.

In so holding, the Board considered the veteran's argument that 
the January 1992 decision did not became final due to lack of 
proper notice.  First, the Board acknowledged that lack of proper 
notice would have the legal effect of precluding finality by 
referencing Best v. Brown, 10 Vet. App. 322, 325 (1997).  The 
Board then made a factual finding that "[a] letter from the 
veteran received on March 25, 1992 affirmatively establishes that 
he received the RO's notice of decision in February 1992."  The 
Board has re-reviewed this finding, and finds there is ample 
evidentiary support of record.  As cited above, the veteran's 
March 1992 letter included the following admission:

"On February 5, 1992 I received a letter which again had been 
forwarded from my old address in New Jersey which stated.  "I 
failed to prosecute my claim for increased evaluation for deafness 
of the right ear by failing to report for my VA examination."  

The February 5, 1992 letter from the RO, from which the veteran 
quoted the language "I failed to prosecute my claim for increased 
evaluation for deafness of the right ear by failing to report for 
my VA examination" reads in full as follows:  

In reviewing your claim for increase in evaluation for deafness in 
the left ear, VA has determined that Service Connection is 
disallowed because it was not shown in service nor was it shown to 
a compensable degree within one year following service.

You failed to prosecute your claim for an increased evaluation for 
deafness of the right ear because you failed to report for your VA 
examination.

You have the right to appeal this decision.  The enclosed VA Form 
1-4107 explains both your procedural and appeal rights.

The language above that quoted by the veteran contained the 
advisement that his claim for service connection for left ear 
hearing loss had been denied.  There is no other document of 
record wherein the veteran could have quoted similar language.  
Thus, the Board had ample evidence before it that the veteran did, 
in fact, receive actual notice of the RO's January 1992 decision.  
The veteran's dispute as to how the Board weighed or evaluated 
this evidence cannot form the basis of a CUE claim.  38 C.F.R. § 
20.1403(d)(3).



2.  Newly discovered service medical record evidence

In a Motion for Reconsideration dated June 3, 2003, the veteran's 
representative raised the following argument:

The appellant argues that the correct effective date should be the 
date of entitlement which is July 1957.  He states that he 
proffered records from 97th General Hospital, Frankfurt Germany as 
early as 1956 showing hearing loss.  These new records are service 
department records and therefore reconsideration should be 
accorded on the basis of newly discovered records.

See 38 C.F.R. § 3.156(c) (where new and material evidence consists 
of official service department records presumably misplaced, the 
former decision will be reconsidered by the adjudicating agency of 
original jurisdiction).

The Board did not address such an argument in its November 2002 
decision as there was no basis for such an assertion.  As 
indicated above, the veteran and Dr. McCormick have repeatedly 
cited to a 1956 audiogram conducted at the General Hospital.  This 
claimed evidence has not been cited in any rating decision as it 
does not exist.  Rather, the record includes a two-sided document 
USAHF Form 15-659, dated on May 6, 1957, which includes an 
audiogram diagram on one side, the "ATLAS AUDIOGRAM - CHART" 
findings, and a clinical diagnosis on the other side.  It is 
evident from the records provided by Dr. McCormick in October 1997 
that he mistakenly referenced the "ATLAS AUDIOGRAM - CHART" side 
of this document as "Audiogram from Frankfurt AH'56 showing 
bilateral S/N hearing loss."  The misperception of this document 
by the veteran and Dr. McCormick probably stems from them having 
been provided two one-sided copies of this document rather than 
one two-sided copy as contained in the service medical records.  
The Board finds that newly discovered service department evidence 
was not before the Board in November 2002, and that the argument 
has no merit.




3.  Factual entitlement

The veteran next argues that Board committed CUE in its November 
2002 decision by not awarding service connection effective to his 
separation from service based upon the evidence establishing his 
factual entitlement to service connection for left ear hearing 
loss since service.  The Board directly addressed these assertions 
in the November 2002 decision as follows:

"The veteran essentially requests the Board to conduct a de novo 
review of the record in order to find that service connection was 
warranted for left ear hearing loss following his separation from 
service.  Notwithstanding the merits of the veteran's allegations, 
the Board is constrained by jurisdictional limitations to grant 
the relief sought by the veteran."

The Board then went on to hold that, since the RO's January 1992 
decision became final, "the earliest possible date of award would 
be the date of receipt of a subsequent application to reopen the 
claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.400(a), 
3.400(o)(2), 3.400(q)(1)(ii) (2002).  Melton, 13 Vet. App. 442; 
Flash, 8 Vet. App. at 332."  The Board finds that its' holding was 
an accurate application of the law at that time, and finds no 
merit in this argument.

4.  Duty to assist

On several instances, the veteran has referred to undergoing a 
hearing test at the Frankfurt, Germany General Hospital in 1956, 
and that a military physician precluded him from further 
participation in firing exercised due to his left ear hearing 
loss.  As addressed directly above, the veteran mistakenly refers 
to a May 1957 audiogram as being conducted in 1956.  The evidence 
of record does not contain any documents supporting of the 
veteran's assertions that he was diagnosed with left ear hearing 
loss in 1956 and/or that he was issued a profile limiting his 
noise exposure.  To the extent it is argued that the Board 
committed CUE in not obtaining such records, the Board notes that 
a CUE claim cannot be based on a claimed duty to assist violation.  
38 C.F.R. § 20.1403(d)(2).  This includes an alleged failure to 
obtain service department evidence.  Cook v. Principi, 318 F.3d 
1334 (Fed Cir. 2002).

5.  Retroactive interest

The veteran finally argues that he is entitled to interest 
payments for his retroactive benefits.  It is unclear from his 
assertions whether he imputes this error to the RO or the Board in 
its November 2002 decision.  To the extent he claims the Board 
committed CUE on this aspect in 2002, the Board first notes that 
it does not have original jurisdiction in assigning the proper 
rates of payment of compensation benefits.  More importantly, VA 
statute and regulation provide no authorization for interest 
payments on past due benefits.  See OPM v. Richmond, 496 U.S. 414, 
424, 110 L. Ed. 2d 387, 110 S. Ct. 2465 ("The payment of money 
from the [Federal] Treasury must be authorized by statute."  The 
Court of Appeals for Veterans Claims has specifically found that 
VA's equitable relief statute, 38 U.S.C.A. § 503, does not provide 
the specific authorization for past due interest payments.  Smith 
v. Gober, 14 Vet. App. 227, 230-31 (2000).  The Board also finds 
no merit in this argument.

6.  Summary

In sum, the Board now finds that the November 26, 2002 Board 
decision, which granted an earlier effective date of May 10, 1993 
for an award of service connection for left ear hearing loss, was 
reasonably supported by evidence then of record and by prevailing 
legal authority; there was no undebatable error of fact or law in 
the November 2002 Board decision.  The Board concludes that the 
November 2002 Board decision was not based on CUE.  Therefore the 
veteran's motion to revise or reverse the November 2002 Board 
decision based on CUE must be denied.







ORDER

The motion to revise or reverse the November 26, 2002 Board 
decision based on CUE is denied.

 
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



